Citation Nr: 1704042	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO. 12-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction associated with prostate adenocarcinoma. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2014, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

For the entire initial rating period, the Veteran's erectile dysfunction has not been productive of a deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 
38 C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for erectile dysfunction, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA and private treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in November 2009, June 2010, and October 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating reproductive disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Rating for Erectile Dysfunction

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

Erectile dysfunction is rated under Diagnostic Code 7522, which provides for a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b. There is no schedular rating for loss of erectile power alone. Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a non-compensable percent rating is assigned when the requirements for a compensable disability rating are not met. 38 C.F.R. 
§ 4.31. Therefore, for the compensable rating to be assigned, the medical evidence must confirm physical deformity of the penis.

The Veteran was diagnosed with prostate adenocarcinoma in January 2009 and underwent radical prostatectomy in March 2009. In August 2009, the Veteran filed a claim of service connection for prostate cancer. In January 2010, service connection was granted for prostate adenocarcinoma and for erectile dysfunction as a residual symptom. In addition, special monthly compensation was granted for loss of use of a creative organ. 

Upon VA examination in November 2009, the Veteran reported erectile dysfunction, which the VA examiner indicated was most likely due to the radical prostatectomy. The VA examiner noted that vaginal penetration was possible with oral medication. While a specific penile examination was not documented, the VA examiner noted normal examinations of other external anatomy (urethra, testicles, and scrotum) with no notation of penile deformity. 

Upon VA examination in June 2010, the VA examiner noted that vaginal penetration was not possible, but the Veteran's use of oral medications was effective in allowing intercourse. The VA examiner noted a normal penile examination with loss of erectile power; no deformity was noted. 

In the November 2010 Notice of Disagreement, the Veteran indicated that his erectile dysfunction necessitates use of oral medication, which "is very stressful and places a hardship on [his] marriage." 

Upon VA examination in October 2015, the VA examiner noted that while the Veteran is currently being treated with oral medication, this treatment is not sufficient for penetration and ejaculation. The VA examiner did not examine the Veteran's penis upon the Veteran's request; however, the Veteran reported normal anatomy with no penile deformity or abnormality. 

After a review of all the evidence, the Board finds that, for the entire initial rating period under appeal, a compensable rating is not warranted for erectile dysfunction. Specifically, the preponderance of the evidence is against a finding that the Veteran has a deformity of the penis. The June 2010 VA examiner specifically noted a normal penile examination. The Veteran also reported normal penile anatomy without deformity or abnormality during the October 2015 VA examination. There is no evidence indicating that the Veteran has a deformity of his penis such as to support a compensable disability rating for erectile dysfunction.

The Board has reviewed the Veteran's lay statements regarding his erectile dysfunction and, while they do paint a picture of the difficulty his erectile dysfunction causes, these statements do not establish that a compensable schedular rating is warranted; such a rating requires the occurrence of penile deformity with loss of erectile power. The VA examination reports do not indicate the Veteran has penile deformity. The Veteran has also not submitted any evidence of a penile deformity, and even reported normal anatomy during the October 2015 VA examination. Compensation at the 20 percent level requires evidence of a deformity of the penis itself, not only loss of erectile power. While the Veteran is not entitled to a compensable disability rating for his erectile dysfunction, he is being compensated for his erectile dysfunction through special monthly compensation under 38 U.S.C.A. § 1114(k) due to loss of use of a creative organ. 

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to initial compensable disability rating for erectile dysfunction associated with prostate adenocarcinoma. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's erectile dysfunction are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, including Diagnostic Code 7522, specifically provide for disability ratings based on erectile dysfunction. The Veteran has erectile dysfunction with loss of erectile power, but without deformity of the penis. The rating criteria also provides for special monthly compensation for the loss of use of a creative organ, which the Veteran has been receiving for the entire rating period. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's erectile dysfunction, and referral for consideration of an extraschedular evaluation is not warranted.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). Therefore, and in the absence of exceptional factors associated with the Veteran's erectile dysfunction, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology. Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). However, the Veteran has been in receipt of a 100 percent schedular rating for prostate cancer for the entire rating period on appeal; therefore further consideration of a TDIU is not warranted. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction associated with prostate adenocarcinoma is denied. 



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


